Citation Nr: 0121193	
Decision Date: 08/21/01    Archive Date: 08/27/01

DOCKET NO.  97-07 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
fracture of the navicular bone of the right wrist, currently 
evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to March 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.


REMAND

In this case, the RO has evaluated the veteran's right wrist 
disorder at the 10 percent rate, the maximum available under 
38 C.F.R. § 4.71a, Diagnostic Code 5215 (2000).  The Board is 
cognizant, however, that the veteran's VA examinations have 
revealed significant weakness of the right hand and notes 
that it is not clear whether, and to what extent, this 
weakness is attributable to his service-connected disorder.  
The Board therefore finds that a further VA examination, 
conducted by someone with expertise in muscle and 
neurological disorders, would be helpful prior to the Board's 
adjudication of the veteran's claim.  See Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992) (if an examination 
report is incomplete, the Board must await its completion, or 
order a new examination, before deciding the veteran's 
claim).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should afford the veteran a VA 
examination, with an examiner with 
expertise in muscle and neurological 
disorders, to ascertain the nature and 
extent of his service-connected right 
wrist disorder.  The RO should provide 
the examiner with the claims file and 
request that he or she review it in its 
entirety in conjunction with the 
examination.  The examination should 
include all testing deemed necessary by 
the examiner, specifically to include 
range of motion and strength testing of 
the right wrist and hand.  To the extent 
that weakness in the right wrist and hand 
is shown, the examiner should indicate 
whether there is at least a 50 percent 
likelihood that such weakness is related 
to the veteran's service-connected right 
wrist disorder.  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a typewritten 
report.

2.  Then, the RO should readjudicate the 
veteran's claim for an increased 
evaluation for residuals of a fracture of 
the navicular bone of the right wrist.  
This readjudication should include a 
determination of whether diagnostic 
criteria from 38 C.F.R. §§ 4.56, 4.73, 
and 4.124a (2000) are applicable.  If the 
determination of this claim remains in 
any way unfavorable to the veteran, he 
should be issued a Supplemental Statement 
of the Case and given an appropriate time 
in which to respond before his case is 
returned to the Board.

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board intimates no 
opinion, either factual or legal, as to the ultimate outcome 
of this case.  The veteran has the right to submit additional 
evidence and argument on this matter.  See generally 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  However, no 
action is required of the veteran until he is so notified by 
the RO.


		
	L. M. BARNARD
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




